           Case 1:20-cv-02997-AJN Document 22 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                               8/4/20


 Bigu Haider, et al.,

                         Plaintiffs,
                                                                       20-cv-2997 (AJN)
                 –v–
                                                                            ORDER
 Lyft, Inc.

                         Defendants.


ALISON J. NATHAN, District Judge:

        On July 31, 2020, Defendant filed a motion to dismiss. Pursuant to Rule 3.F. of this
Court’s Individual Practices in Civil Cases, on or before August 10, 2020, Plaintiff must notify
the Court and its adversary in writing whether (1) it intends to file an amended pleading and
when it will do so or (2) it will rely on the pleading being attacked. Plaintiff is on notice that
declining to amend its pleadings to timely respond to a fully briefed argument in the Defendant’s
June 22 motion to dismiss may well constitute a waiver of the Plaintiff’s right to use the
amendment process to cure any defects that have been made apparent by the Defendant’s
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).
        If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.
        Nothing in this Order alters the time to amend, answer or move provided by the Federal
Rules of Civil Procedure or Local Rules.
        The initial pretrial conference scheduled for August 14, 2020 is adjourned pending
resolution of this motion.

        SO ORDERED.
        Case 1:20-cv-02997-AJN Document 22 Filed 08/04/20 Page 2 of 2




Dated: August 4, 2020
       New York, New York



                                   __________________________________
                                           ALISON J. NATHAN
                                         United States District Judge
